t c no united_states tax_court estate of sarah h newman deceased mark m newman co-executor and minna n nathanson co-executor petitioner v commissioner of internal revenue respondent docket no filed date decedent d executed a power_of_attorney appointing her son s attorney-in-fact prior to d's death s drew six checks against d's checking account payable to himself his wife his brother his nieces and two other individuals these checks were neither accepted nor paid_by the drawee bank until after d's death petitioner argues that these checks represent completed gifts of funds in d's checking account that are not includable in d's gross_estate held d maintained dominion and control_over the amounts in her checking account against which the checks were written until her death accordingly the checks were not completed gifts during her lifetime held further these noncharitable gifts are not deemed to be complete under the theory that the payment of the checks after d's death relates back to the date of delivery prior to d's death 100_tc_204 affd 38_f3d_118 4th cir distinguished thus the funds represented by the checks written on d's bank account and not paid until after her death are includable in her gross_estate sec_2031 sec_2033 i r c 89_tc_1207 mark m newman a co-executor for petitioner charles m ruchelman and william j gregg for respondent ruwe judge respondent determined a deficiency in petitioner's federal estate_tax of dollar_figure after concessions the sole issue for decision is whether funds in decedent's bank account upon which checks were written before but paid after decedent's death for purported noncharitable gifts are includable in the gross_estate findings_of_fact some of the facts have been stipulated the stipulation of facts the supplemental stipulation of facts the second supplemental stipulation of facts and the stipulation of agreed adjustments are incorporated herein by this reference unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure sarah h newman hereinafter referred to as decedent died testate on date she was domiciled in washington d c at the time of her death her son mark m newman mark and daughter minna n nathanson minna were appointed personal_representatives by the register of wills superior court of the district of columbia mark resided in washington d c at the time of filing the petition for redetermination at the time of her death decedent had another surviving child paul h newman paul on date decedent and her husband simon m newman granted mark a written power_of_attorney this power_of_attorney provided that mark as attorney-in-fact could collect recover and receive any and all moneys sums profits dividends interests claims debts things and assets regardless of what form and including real and personal_property whatsoever now due or in the future to become due to anyone or group of us and to execute and deliver receipts releases and other discharges of debt to anyone or group of us pay settle compromise arbitrate and adjust all monies sums claims and debts whatsoever now or in the future owed by anyone or group of us receive endorse and collect any checks payable to the order of anyone or group of us now or in the future in existence make negotiate sell deliver any lease mortgage or deed pertaining to or including any real_property real_estate lands minerals or other rights now or in the future anyone or group of us owns or has any ownership or controlling full or partially interest in to take possession of and or enter upon any real_property real_estate lands tenements or hereditaments which may now or in the future belong to anyone or group of us the possession of which anyone 1simon m newman died on date or group of us now or in the future will be entitled and to employ hire retain and contract for attorneys architects contractors clerks laborers and others to remove them and or appoint others in their place and to pay such persons fees wages salaries expenses and other remuneration as he she shall deem proper the power_of_attorney also provided a clause which ratified mark's actions in carrying out the powers granted above each of us further gives and grants to said attorney-in-fact full power and authority to do and perform every act necessary and proper to be done in the exercise of any of the foregoing powers as fully as either of us might or could do if personally present hereby ratifying and confirming all that said attorney- in-fact shall lawfully do or cause to be done for us finally the power_of_attorney granted to mark was not to be changed orally no reference to making gifts is contained in this document from date until her death decedent maintained checking account no with columbia first bank cfb decedent maintained this account solely in her name until sometime between september and date when mark's name was added to the account the following checks drawn on this account are relevant to the issue in this case check no amount payee date on check date accepted and paid_by cfb dollar_figure big_number big_number big_number big_number big_number mollie nathanson minna lev paul joyce newman robert davidson mark diana newman tina reiss all the above checks were signed by mark and dated prior to decedent's death however none of these checks were accepted or paid_by the drawee bank until after decedent's death petitioner claims that the above checks were gifts made during decedent's lifetime petitioner also contends that it was decedent's desire that the dollar_figure given to paul be distributed amongst himself his children and his grandchildren and that each of the distributees received dollar_figure or less per person on or about date a united_states estate and generation-skipping_transfer_tax return form_706 was filed on behalf of decedent's_estate this return indicated that decedent did not make any taxable_gifts during her lifetime furthermore the schedule c attached to the form_706 reflects the value of decedent's checking account no as dollar_figure at the date of her death opinion the sole issue in this case is whether the funds in decedent's bank account represented by the six checks which were outstanding at the time of decedent's death are includable in her gross_estate petitioner argues that the amount in question constitutes nontaxable completed gifts and should be excluded from decedent's gross_estate respondent however argues that the checks do not represent completed nontaxable gifts and that the value of the underlying funds should be included in decedent's gross_estate respondent bases his argument on the fact that the checks were not accepted or paid_by cfb before decedent's death and that therefore decedent maintained dominion and control_over the underlying funds until her death with the result that the gifts were incomplete during decedent's lifetime furthermore respondent disagrees with petitioner's argument that the payment of the checks by cfb after decedent's death relates back to the date on the checks sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states the taxable_estate is defined in sec_2051 as the gross_estate less deductions pursuant to sec_2031 and sec_2033 the value of the gross_estate generally includes the value of all property to the extent of the interest therein of decedent 2respondent also argues that mark as attorney-in-fact had no authority to make gifts on behalf of decedent alternatively respondent argues that the dollar_figure check to paul and joyce newman exceeds the dollar_figure exclusion under sec_2503 and therefore dollar_figure of that check is an adjusted taxable gift which is added to decedent's reported gross_estate because we find for respondent on other grounds we need not address these arguments at the time of her death 89_tc_1207 sec_20_2031-5 estate_tax regs provides that the amount of cash belonging to the decedent at the date of his death whether in his possession or in the possession of another or deposited with a bank is included in the decedent's gross_estate if the checks in question constitute completed gifts during decedent's lifetime the funds represented by those checks would not be includable in decedent's gross_estate a gift is not consummated until put beyond the donor's recall 288_us_280 sec_25_2511-2 gift_tax regs provides in relevant part b as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined 3although sec_2501 imposes a tax on the transfer of property by gift sec_2503 provides that the first dollar_figure of gifts made to any person during a year is excluded in computing the total_amount_of_gifts made during that year 97_tc_74 consequently a gift of dollar_figure or less completed prior to decedent's death is neither included in her gross_estate nor taxed as a gift therefore a gift is not considered complete until the donor has parted with dominion and control so as to leave her with no power to change its disposition 100_tc_204 affd 38_f3d_118 4th cir we turn to local law to determine whether decedent parted with dominion and control_over the funds in her checking account such that she had no power to change their disposition 88_tc_1569 affd 903_f2d_760 10th cir in the district of columbia a check is generally considered conditional payment daine v price a 2d d c under the law of the district of columbia in effect in a check or other draft does not of itself operate as an assignment of any funds in the hands of the drawee available for its payment and the drawee is not liable on the instrument until he accepts it d c code ann sec_28 in estate of metzger v commissioner supra we interpreted an identical provision adopted in the state of maryland 4in 100_tc_204 affd 38_f3d_118 4th cir we stated md com law i code ann section provides a check or other draft does not of itself operate as an assignment of any funds in the hands of the drawee available for its payment and the drawee is not liable on the continued because the donor could revoke the gift by stopping payment on the check or withdrawing the funds prior to the drawee' sec_5 acceptance of the check we stated that in the state of maryland if a check is intended as a gift and is delivered to the donee the gift remains incomplete until the donee presents the check for payment and the check is accepted by the drawee id pincite petitioner does not argue that d c code ann sec_28 is distinguishable from the aforementioned maryland statute rather petitioner argues that because of decedent's condition she was essentially unable to stop payment on the checks petitioner claims that decedent's condition was such that she was unable to go to the bank or to get to a telephone in order to request a stop order from cfb thus petitioner asserts the checks were not revocable and were complete when delivered to the donees we do not find petitioner's argument persuasive prior to the time that a drawee bank accepts a check a customer may order the bank to stop payment by telephone which would be effective for a period of hours d c code ann sec_28 and after that time a written stop continued instrument until he accepts it 5in commercial law the term drawee means the bank in which the donor has funds on deposit and against which the check is drawn d c code ann sec_28 a supp the term drawee means a person ordered in a draft to make payment payment order made by the customer would be effective for months d c code ann sec_28 although testimony was presented which portrays decedent as bedridden prior to her death there is no evidence that she had absolutely no access to a telephone further because mark was also a customer6 on the account in question he could have ordered cfb to stop payment at decedent's request petitioner does not direct us to nor have we found any state that recognizes delivery of a check to be a completed_gift of the underlying funds see 38a c j s gifts sec_56 the gift of the donor's own check is but the promise of a gift and does not amount to a completed_gift until payment or acceptance by the drawee furthermore mere possession of a power_to_revoke not the ability to exercise it is controlling 71_tc_351 affd 613_f2d_1213 2d cir accordingly we find that decedent possessed the power_to_revoke the checks until accepted or paid_by cfb because cfb did not accept or pay the checks until after decedent's death they were not completed gifts under the law of the district of columbia nevertheless petitioner argues that under the relation-back doctrine the payment of checks by the drawee relates back to the 6d c code ann sec_28 e defines customer to mean any person having an account with a bank or for whom a bank has agreed to collect items and includes a bank carrying an account with another bank emphasis added date the checks were issued which was prior to decedent's death we have applied the relation-back doctrine under certain circumstances in prior cases estate of metzger v commissioner supra pincite 83_tc_227 held that checks mailed to charitable donees prior to the donor's death but not paid until after death related back to the date of delivery thus reducing the donor's gross_estate 12_tc_524 held that charitable_contributions made by check delivered in but deposited in related back to for deduction however we have specifically declined to extend the relation-back doctrine where noncharitable gifts were made by check and the donor died while the checks were still outstanding estate of gagliardi v commissioner t c pincite in estate of gagliardi v commissioner supra the donor through his son acting as attorney-in-fact issued checks representing gifts to his children some of these checks were paid_by the drawee prior to the donor's death we held that the funds represented by those checks should not be included in the donor's gross_estate id pincite however some of the checks were not paid until after the donor died in regard to the outstanding noncharitable gift checks paid_by the drawee after the donor's death we declined to extend the relation-back 7petitioner relies on the dates written on the checks in question doctrine distinguishing those checks from the charitable_contributions made in estate of belcher v commissioner supra and estate of spiegel v commissioner supra stating our decision in estate of belcher was based on the special characteristics of charitable_contributions including the possibility that the estate would receive an offsetting deduction under sec_2055 if the funds represented by the checks were included in the gross_estate t c pincite and more importantly our prior decision in 12_tc_524 involving the deductibility of charitable_contributions for income_tax purposes in estate of spiegel we held that charitable_contributions made by check were deductible in the year the check was issued rather than the year paid not following this case in estate of belcher would have led to the result that payments that had been deducted for income_tax purposes were still includable in the gross_estate these bases of decision are not present in the noncharitable gift situation--gifts are not deductible for income_tax purposes and if made after death do not reduce the gross_estate for estate_tax purposes thus the reasoning of estate of belcher does not warrant extension of the relation-back doctrine to noncharitable gifts estate of gagliardi v commissioner supra pincite the court_of_appeals for the seventh circuit also declined to extend the relation-back doctrine under similar circumstances 806_f2d_129 7th cir in mccarthy v united_states supra prior to the donor's death she maintained a joint checking account with her son the donor's son wrote several checks which were intended as gifts to various relatives although these checks were delivered or mailed prior to the donor's death they were not cashed until after that time id pincite the trustees of the donor's estate maintained that the relation-back doctrine should be extended to noncharitable gifts made by check the trustees argued that there were no policy considerations which would justify treating charitable donations differently than noncharitable gifts the court_of_appeals for the seventh circuit disagreed stating there remains sufficient justification compelling the inclusion of outstanding checks issued to noncharitable donees the internal_revenue_code now exempts only those gifts made by a decedent up to dollar_figure per donee per year sec_2035 to the extent of that exemption application of the relation_back_doctrine fosters estate_tax avoidance by issuing a check to a noncharitable donee with the understanding that it not be cashed until after his death a decedent may effectively bequest up to dollar_figure per donee thus avoiding the estate_tax consequences normally attending such transactions id pincite in 100_tc_204 we extended the relation-back doctrine to a situation involving noncharitable gift checks in that case the checks were issued to noncharitable donees in date the donees deposited the checks on date however the checks did not clear the drawee until after the new year holiday in id pincite the question was whether the gifts occurred in the first year or in the second a critical difference between the facts in 89_tc_1207 and mccarthy v united_states supra and the facts in estate of metzger v commissioner supra was that the donor in estate of metzger was still alive when the checks were paid_by the drawee in addition the checks were deposited before the end of the year and cleared the drawee bank immediately after the new year holiday therefore we found estate of gagliardi v commissioner supra factually distinguishable and held that the payment of the checks by the drawee in january related back to the time the checks were deposited in december estate of metzger v commissioner supra pincite in extending the relation-back doctrine to noncharitable gifts we stated we see no reason for refusing to apply the relation-back doctrine to noncharitable gifts where the taxpayer is able to establish the donor's intent to make a gift unconditional delivery of the check and presentment of the check within the year for which favorable tax treatment is sought and within a reasonable_time of issuance id pincite in claiming that the relation-back doctrine is applicable to noncharitable gift checks paid after the donor's death petitioner relies upon our opinion in estate of metzger v commissioner supra we do not find the quoted portion of our opinion in estate of metzger applicable where the donor dies prior to the payment of the checks the court_of_appeals for the fourth circuit affirming our decision in estate of metzger recognized the important distinction between the facts of that case and those in mccarthy v united_states supra and estate of gagliardi v commissioner supra stating we do not dispute the wisdom of declining to extend the relation-back doctrine in the circumstances presented in mccarthy and gagliardi when the donor died while the checks were still outstanding clearly there is a very real danger of fostering estate_tax avoidance in cases in which checks are not cashed until after the donor dies however that is not the situation in this case estate of metzger v commissioner f 3d pincite unlike decedent here the donor in estate of metzger v commissioner supra was alive at the time the checks were presented and paid_by the drawee the facts in the case before us are more analogous to those presented in mccarthy v united_states supra and estate of gagliardi v commissioner supra therefore we hold that the relation-back doctrine does not apply to checks representing noncharitable gifts which were accepted and paid_by the drawee after decedent's death accordingly the checks in issue were not completed gifts during decedent's lifetime and the value of the underlying funds is includable in decedent's gross_estate because our holding resolves the sole issue before us we need not address the merits of respondent's other arguments decision will be entered under rule 8we note that petitioner neither cites nor attempts to distinguish the factually similar cases of 806_f2d_129 7th cir and 89_tc_1207
